Citation Nr: 1140312	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  10-18 464	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for depression and memory loss.

3.  Entitlement to service connection for Human Immunodeficiency Virus (HIV).

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a below the right knee amputation.

7.  Entitlement to service connection for residuals of a left foot surgery to the toe.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976 and from October 1976 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and September 2008 and May 2009 rating decisions by the VARO in Honolulu, Hawaii.

On May 26, 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran requested that the record be held open for 60 days to allow for him to secure additional evidence.  He provided a waiver of RO consideration of any evidence later received.  38 C.F.R. § 20.1304(c) (2011).  Thereafter, additional evidence was associated with the claims folder.  As the Veteran has waived RO consideration of this evidence, the Board will consider it as part of its adjudication of the issues on appeal.

(The decision below addresses the Veteran's claim of service connection for hearing loss.  The remaining issues are addressed in the remand that follows the Board's decision.)

FINDING OF FACT

The Veteran does not have hearing loss that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a current diagnosis of hearing loss; sensorineural hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection for hearing loss in January 2007.  In March 2007, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim, such as the dates of medical treatment during service, evidence of medical treatment since service, employment physical examination reports, insurance examination reports, and statements by persons who knew of the Veteran's disability.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the March 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical records, and statements from the Veteran, to include his May 2011 hearing testimony.  

The Board notes that the record reflects that the Veteran is currently in receipt of benefits from the Social Security Administrative.  As will be discussed in greater detail below, although a remand is necessary to obtain the Veteran's SSA records with respect to the other claims on appeal, the Board finds that a remand of the hearing loss claim is not necessary because there is no indication that the SSA records would aid in substantiating the claim.  Indeed, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has stated that "[t]he duty to assist is not boundless in its scope."  Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  In Golz, the Federal Circuit held that not all medical records or all SSA disability records must be sought, but only those that are relevant to the Veteran's claim.  Id. at 1323 ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.").  Additionally, it is not the case that VA must obtain records in every case in order to rule out their relevance. 

In the Veteran's case, there is no indication in the record that the SSA records are relevant or would aid in substantiating his claim of service connection for hearing loss.  This is so because the Veteran stated that he has not been treated for hearing loss since service, nor has he been diagnosed as having hearing loss.  Thus, the Board finds that the SSA records would not contain information relevant to the claim of service connection for hearing loss.  In view of this information, the Board does not find that a remand of the hearing loss claim is necessary.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence in support of his claim in accordance with the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied. 

The Board has considered whether a VA examination was required in connection with the Veteran's claim of service connection for hearing loss under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain a medical examination was not triggered in this case.  As will be discussed in greater detail below, although the Veteran was diagnosed as having mild high frequency hearing loss in service in February 1979, there is no evidence showing that, since the Veteran filed his claim, he has a current diagnosis of hearing loss.  (The Board notes that based on audiometric testing data accompanying the in-service diagnosis, the Veteran did not have hearing loss as defined by regulation for VA benefits purposes.)  Further, although an examination may be warranted when there are persistent or recurrent symptoms of a disability, the Veteran has not asserted that he currently experiences diminished hearing, nor does the record reflect complaints of hearing loss since service.  Indeed, the Veteran denied hearing loss on a report of medical history dated after his 1979 diagnosis and hearing loss was not diagnosed on examination in February 1982.

Accordingly, because the record contains no evidence of either a current hearing loss disability or persistent or recurrent symptoms of hearing loss at any point since the Veteran filed his claim of service connection, there is no requirement to obtain a VA medical examination in connection with the Veteran's claim for service connection for hearing loss.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]"); McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (stating that "a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.").

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In January 2007, the Veteran applied for VA disability compensation seeking service connection for hearing loss.  In a March 2007 statement in support of his claim, the Veteran asserted his belief that he had hearing loss on account of his service duties, especially his duties as a helicopter control officer while stationed aboard the USS Badger.  The Veteran stated that although he wore regulation hearing protection, it did not provide him with adequate protection against noise from helicopter engines.  During his May 2011 hearing, the Veteran testified that as a helicopter control officer, he was required to stand less than 10 feet from the helicopter when it landed on the fantail of the ship.  The Veteran asserted his belief that the constant noise exposure eventually adversely affected his hearing.  

The Veteran's STRs contain the result of audiograms performed in April 1972, May 1976, October 1976, October 1978, February 1979, October 1979, February 1980, June 1980, and February 1982.  

The results of audiometric testing on those dates were, respectively, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
5
LEFT
10
10
5
N/A
5





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
20
LEFT
10
5
5
5
10





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
15
LEFT
10
0
0
0
5





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
20
20
LEFT
15
10
10
10
10





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
20
20
LEFT
15
10
10
10
10





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
10
20
LEFT
5
0
0
0
0





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
5
10
15





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
10
15
15
10
15

Notably, audiometric testing conducted in February 1979 also recorded the Veteran's puretone auditory thresholds at 6000 hertz as 45 for the right ear and 35 for the left ear.  Based on the Veteran's auditory thresholds at 6000 hertz, he was diagnosed as having mild high frequency hearing loss at that time.  

A review of the Veteran's post-service medical records, however, fails to reveal complaints of hearing loss.  Nor do the post-service medical records contain a diagnosis of hearing loss.  The Board notes that during his May 2011 hearing, the Veteran stated that hearing loss was first diagnosed in service between 1981 and 1983, but indicated that he had not been treated for hearing loss since service.  When asked whether he had a current diagnosis of hearing loss, the Veteran responded that he did not.  Although there is no audiometric testing data of record, as discussed in detail above, there is also no duty to provide the Veteran with an examination to determine whether he has a current hearing loss disability, as the evidence fails to show a current diagnosis or persistent or recurrent symptoms of hearing loss.  See 38 U.S.C.A. § 5103A(d) (VA's duty to provide a medical examination requires a showing of, among other things, a current disability, or persistent or recurrent symptoms of disability); McLendon, 20 Vet. App. at 85-86

Here, the evidence of record fails to show a diagnosis of hearing loss for VA benefits purposes either in or after service.  Although in February 1979, the Veteran was diagnosed with mild high frequency hearing loss at 6000 hertz, in applying the criteria of 38 C.F.R. § 3.385, the Board finds that the relevant data from that audiogram reflects that his hearing did not reach the level of impairment that is considered by regulation to constitute "hearing loss."  See 38 C.F.R. § 3.385.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence of evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Thus, as the objective evidence of record fails to reveal a level of hearing loss sufficient to be considered a disability for VA compensation purposes, the Board can find no basis upon which to award service connection.  See Hensley, supra.  

The Board also finds that there is no objective evidence that sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted above, hearing loss as defined by 38 C.F.R. § 3.385 was not shown in or after service.  Consequently, service connection is not warranted for hearing loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for hearing loss is denied.  


REMAND

The Board first points out that private treatment records from Waikiki Health Center, dated in February 2007, document that the Veteran was receiving SSA benefits.  Although a substantial amount of medical records have been associated with the claims file, the SSA's decision and the records considered by SSA have not yet been requested.  Generally, once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App 183, 187-88 (2002).  As noted above, "[t]he duty to assist is not boundless in its scope" and "not all medical records or all SSA disability records must be sought-only those that are relevant to the veteran's claim."  Golz, 590 F.3d at 1321.  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."  Id.  Relevance is not established where the identified records pertain to a "completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits."  Golz, 590 F.3d at 1323.  Nevertheless, in close or uncertain cases, "[a]s long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records."  Id.  

In this case, the Board notes that the evidence of record fails to reveal the basis of the Veteran's grant of SSA benefits.  As such, the Board cannot conclude that no reasonable possibility exists that the Veteran's SSA records would not aid in substantiating his claims.  Therefore, the Board finds that the Veteran's claims of service connection for HIV, hypertension, diabetes mellitus, and depression with memory loss must be remanded for the agency of original jurisdiction (AOJ) to request from SSA all records related to the Veteran's grant of benefits.  See 38 C.F.R. § 3.159(c)(2).  The Board notes that although it is remanding the Veteran's claims of HIV, hypertension, diabetes mellitus, and depression with memory loss because the Veteran's SSA records may contain information relevant to those claims, the same finding is not applicable to the Veteran's claim of service connection for hearing loss because the Veteran himself indicated that he has neither been treated for hearing loss since service, nor been diagnosed as having hearing loss since service.  Thus, as discussed in the decision above, the Board finds that no reasonable possibility exists that the SSA records are relevant to the Veteran's hearing loss claim.

As to the Veteran's claims of service connection for a below the right knee amputation and for residuals of a left foot surgery to the toe, the Board observes that the Veteran has contended that service connection for those disabilities is warranted as secondary to his diabetes mellitus and hypertension.  As such, the Board considers those claims of service connection to be inextricably intertwined with his diabetes and hypertension claims, as the resolution of the latter matter will have bearing on whether the former can be granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  Accordingly, the Board finds that the Veteran's claims of service connection for a below the right knee amputation and for residuals of a left foot surgery to the toe must be deferred pending re-adjudication of his diabetes mellitus and hypertension claims.

As noted above, VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); McLendon, supra.

Regarding the Veteran's claim of service connection for HIV, the Board notes the Veteran was diagnosed as having HIV in 1991.  The Veteran has stated his belief that he contracted HIV as a result of sexual encounters in service, noting that he has been abstinent since service.  A review of the Veteran's STRs shows treatment for, among other things, gonorrhea, moniliasis, and penile and urethral discharge.  On examination in October 1976, the Veteran checked that box indicating that he had had, or then currently had, venereal disease.  

Based on this evidence, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Accordingly, the Board finds that the claim of service connection for HIV must also be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's current HIV.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's HIV is attributable to his active military service.

As to the Veteran's claim of service connection for depression with memory loss, the Veteran has stated that he first began experiencing depression in service.  He indicated that he was not prepared for sea duty, which led to feelings of depression and fits of rage.  The Veteran stated that he sought treatment in service and was prescribed medication for his depression.  On an October 1976 report of medical history, the Veteran indicated that he then had, or had previously had, depression and excessive worry.  (The Board notes that depression was denied or prior and subsequent reports of medical history.)  The Veteran's post-service medical records from Waikiki Health Center dated in February 2007 contain a diagnosis of adjustment disorder, with anxiety and depressed mood.  Records from a private physician also show treatment for depression, likely due to low testosterone levels.

In light of the Veteran statements regarding the onset of depression in service, the notation of depression on the October 1976 report of medical history, and the Veteran's current diagnosis of an adjustment disorder, with anxiety and depressed mood, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, supra.  Accordingly, the Board finds that the claim of service connection for depression and memory loss must also be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's current acquired psychiatric disorder.  Thus, the examiner should identify whether the Veteran suffers from depression or another acquired psychiatric disorder and should include a nexus opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder is attributable to his active military service.

The duty to assist also includes making "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

Moreover, "[i]f VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, . . . VA will provide the claimant with oral or written notice of that fact."  38 C.F.R. § 3.159(e).  The notice must specifically contain the following information: "(i) The identity of the records VA was unable to obtain; (ii)[a]n explanation of the efforts VA made to obtain the records; (iii)[a] description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv)[a] notice that the claimant is ultimately responsible for providing the evidence."  Id.; see 38 U.S.C. § 5103A(b)(2).

In June 2011, VA sought to obtain private treatment records from Special Health Resources of East Texas (SHRET) and Community Healthcore/Sabine Valley.  Responses were received from both facilities indicating that either no records for the Veteran existed or that records had been destroyed.  It does not appear that the Veteran was notified regarding the non-existence and/or destruction of records from those facilities.  On remand, in accordance with 38 C.F.R. § 3.159(e), the Veteran must be notified of the unavailability of any records from SHRET and Community Healthcore/Sabine Valley.  Further, if, on remand, it is determined that records from any other identified source, to include SSA, are nonexistent or unattainable, the Veteran must be notified of that determination.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED to AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for his diabetes mellitus, depression, HIV, or hypertension since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Pursuant to 38 C.F.R. § 3.159(e) (2011), the Veteran must also be specifically notified that private medical records from Special Health Resources of East Texas (SHRET) and Community Healthcore/Sabine Valley are nonexistent or have been destroyed.

3.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

4.  Schedule the Veteran for a VA examination in connection with his claim of service connection for HIV.  (This should be done after actions requested in paragraphs 1 through 3, above are completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The examiner should provide an opinion as to whether the Veteran's current HIV is at least as likely as not related to his period of active military service. All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

5.  Schedule the Veteran for a VA examination in connection with his claim of service connection for depression.  (This should be done after actions requested in paragraphs 1 through 3, above are completed.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)

The examiner should be asked to review the entire record, take a detailed history from the Veteran, identify any current psychiatric disabilities, and provide an opinion as to the medical probabilities that any identified psychiatric disability is attributable to the Veteran's active military service.  A detailed explanation for each opinion should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, supra.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After completing the requested actions, the AOJ should specifically consider whether, based on any evidence received or decisions rendered on remand, further development, such as a medical opinion, is necessary with respect to the Veteran's claims of service connection for a below the right knee amputation and residuals of a left foot surgery to the toe, secondary to diabetes and/or hypertension based on any evidence received.  After completing any additional development deemed warranted with regard to any claim remanded, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


